DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12, 14-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2005/0168628 to Wang et al. (“Wang”).
 	Regarding claim 1, Wang teaches an image capturing assembly, comprising: 
a housing comprising a side wall, the side wall having a notch, the housing being provided with an accommodating groove communicated with the notch (the housing of the device is pictured in Figures 2A-2B, and the housing comprises a side wall which is the top face in the orientation shown in Figure 2B; a notch is located on the side wall: reference number 234 in Figure 2B; a “hinge-accommodating groove” reference number 218 is shown in Figure 3; between the positions shown in Figures 3 and 4 it is apparent how the notch communicates with the groove 218 by flipping into or out of the groove); and 
second casing 220 contains image-capturing apparatus 222, see Figure 3 and paragraph [0037]; second casing 220 further contains a hinge section 226 and rotates the second casing into and out of the hinge-accommodating groove 218, see paragraph [0039]; Figure 4 shows the image capturing surface 222 and the non-image capturing surface on the opposite side labeled 210b),
wherein the rotating shaft portion comprises a rotating shaft and a movable member, the movable member is fitted over the rotating shaft, the image capturing portion is connected with the rotating shaft and configured to be driven by the rotating shaft to rotate among a first position, a second position and a third position (the rotating shaft is the hinge 226 and the movable member 220 is fitted over the shaft as seen in Figure 4; two positions can be seen in Figures 3 and 4, with an intermediate position between open and closed), 
wherein when being in the first position, the image capturing portion is at least partially received in the accommodating groove, and the movable member is limited in a position that the movable member has a smooth connection with the image capturing surface (the first position is represented in Figure 3, where 220 is accommodated in the groove 218); when the image capturing portion is rotated from the first position to the second position, the movable member is driven by the rotating shaft to rotate to abut the second position is the state required to switch the position of 220 from Figure 3 to Figure 4 where the rotating shaft 226 rotates to abut against the inner side surface of the notch which is the top of 220 in Figure 3; in such a state, the camera 222 would be facing upward with respect to the device orientation in Figure 4); when being in the third position, the image capturing portion is fully unfolded with respect to the accommodating groove, and the movable member is limited in a position that the movable member has a smooth connection with the non-image capturing surface (the third position is represented in Figure 4 where 222 is full unfolded with respect to the accommodating groove 218; the movable member 220 has a smooth connection with the non-image capturing surface which is the opposite side of 222). 
 	Regarding claim 2, Wang teaches the image capturing assembly according to claim 1, wherein the housing comprises a surrounding wall connected with the side wall, and the surrounding wall encloses an accommodating groove together with the side wall (the side wall is the top surface of 220 in Figure 3, and the housing further comprises a surrounding wall which is the left side of 220 in Figure 3; together the top and side of 220 in the same figure enclose the accommodating groove 218). 
 	Regarding claim 3, Wang teaches the image capturing assembly according to claim 1, wherein the side wall comprises a side wall segment arranged corresponding to the notch (the side wall is the top surface of device 200, labeled as 234 in Figure 2B), and the side wall segment protrudes at extension plate 230 from a bottom surface of the accommodating groove and partially covers the rotating shaft portion (in Figure 4, the bottom surface of the accommodating groove is represented by the curved vertical l portion of the dotted line; the side wall at 230 thus protrudes from said bottom surface of the groove and the side wall covers the rotating shaft 226). 
 	Regarding claim 4, Wang teaches the image capturing assembly according to claim 3, wherein an inner surface of the side wall segment comprises a first arc surface, the bottom surface of the accommodating groove comprises a second arc surface, the first arc surface and the second arc surface are smoothly connected to form an arc surface of the housing, the arc surface of the housing is spaced apart from an outer surface of the rotating shaft portion, and a radian of the arc surface of the housing is consistent with a radian of the rotating shaft portion (in Figures 3 and 4, the first arc of the inner surface of the side wall can be seen and the bottom surface of the groove having the second arc surface, which is the dotted curved portion in Figure 4, approximately at reference number 238; the radian of the arc surfaces are consistent to allow the imaging device to rotate in and out of the groove). 
 	Regarding claim 12, Wang teaches the image capturing assembly according to claim 1, wherein when the image capturing portion is rotated from the first position to the third position, an angle rotated by the image capturing portion is greater than or equal to 180 degrees (see the first position in Figure 3 to the second position in Figure 4, where the image capturing portion is rotated 180 degrees). 
 	Regarding claim 14, Wang teaches an electronic device, comprising: a housing comprising a base plate and a side wall arranged at an edge of the base plate (see Figures 2A-2B with side wall as the top surface of the device, at the edge of the base plate which can be 210), the side wall having a notch on a side of the base plate (notch 234), the housing being provided with an accommodating groove communicated with the notch (reference number 218 groove); a display screen enclosed in the housing, connected to the side wall and arranged on another side of the base plate opposite to the side of the base plate where the notch is (display reference number 212 on the opposite side of the base plate); and an image capturing module comprising an image capturing portion and a rotating shaft portion (reference number 222 within part 220), the image capturing portion comprising an image capturing surface and a non-image capturing surface opposite to each other, the rotating shaft portion being accommodated in the notch (see Figures 3-4), and the image capturing portion being rotatably connected with the housing through the rotating shaft portion, wherein the rotating shaft portion comprises a rotating shaft and a movable member, the movable member is fitted over the rotating shaft, the image capturing portion is connected with the rotating shaft and configured to be driven by the rotating shaft to rotate among a first position, a second position and a third position, wherein when being in the first position, the image capturing portion is at least partially received in the accommodating groove, the movable member is limited in a position that the movable member has a smooth connection with the image capturing surface; when the image capturing portion is rotated from the first position to the second position, the movable member is driven by the rotating shaft to rotate to abut against an inner side surface of the notch; when being in the third position, the image capturing portion is fully unfolded with respect to the accommodating groove, and the movable member is limited in a position that the see Figures 3-4 and further detailed explanation of similar limitations above with claim 1). 
Claims 15-16 are rejected similarly to claims 3-4.
Claim 20 is rejected similarly to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
	Regarding claim 5, Wang teaches the image capturing assembly according to claim 1, wherein an outer surface of the side wall is provided with a protrusion (reference number 230), and when the image capturing portion is in the third position, a slot of the image capturing portion (reference number 232) abuts against and is received with 230.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to arrange the slot on the side wall and the edge or protrusion on the image capturing portion so ensure a secure hold of the third position.  
	Regarding claim 13, Wang teaches the image capturing assembly according to claim 1, while Wang is silent on a functional component is provided in the image capturing portion and the functional component comprises one or more of a flashlight, a receiver and a microphone, one of ordinary skill in the art recognizes that a functional component such as a flashlight, receiver, or microphone are typically included on a mobile phone and would be obvious to add to the image capturing portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to include a functional component together with the imaging portion to add common helpful features.
Claims 6-7, 9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. Pub. No. 2004/0107537 to Ahn et al. (“Ahn”).
	Regarding claim 6, Wang teaches the image capturing assembly according to claim 1, but is silent on further comprising a stop member fitted over the rotating shaft and fixed to the housing, wherein the movable member comprises a rotating ring arranged at an end of the rotating shaft, and the rotating ring is provided with a first stop portion and a second stop portion, and wherein when the image capturing portion is in the first position, the stop member abuts against the first stop portion, and when the image capturing portion is in the second position or the third position, the stop member abuts against the second stop portion.
	Ahn teaches a hinge device comprising a rotating shaft to allow rotation of two connected parts.  With reference to Figure 4, a stop member 106 is fitted over the rotating shaft; the rotating shaft is the gear assembly 114 through a shaft (see paragraph [0080]).  The rotating ring 110 is arranged at the end of the shaft and provided with a first stop portion, reference number 110a, and second stop portion, the other reference number 110a on the opposite end of the ring 110.  The stop member 106 abuts the stop portions 110a to mark the allowed positions of open and closed.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang with that of Ahn to include the stop member and stop portions to guide the rotating member while stopping rotation to fix the members into intended open and closed positions.     
the rotating ring 110 is provided with a through hole, as seen in the cross-section view in Figure 4), the rotating shaft is arranged to pass through the through hole, an inner side surface of the through hole is provided with an arc groove, and the first stop portion and the second stop portion are arranged at two ends of the arc groove, respectively (the first and second stop portions, labeled as 110a on the upper and lower sections of the ring 110 are at two ends of the arc groove, the inside of 110); and the stop member comprises a stop ring and a protrusion arranged on an outer side surface of the stop ring, the stop ring is fitted over the rotating shaft, and the protrusion extends into the arc groove to abut against the first stop portion or the second stop portion (the stop member 106 comprises a protrusion 106a on the outer side of 106, which is fitted over the rotating shaft 114, and the protrusions 106a abut against the first and second stop portions 110a).
	Regarding claim 9, Wang teaches the image capturing assembly according to claim 1, but is silent on further comprising a driving mechanism, wherein the driving mechanism comprises a driving member and a transmission member, the transmission member is connected to the rotating shaft, and the driving member is configured to drive the rotating shaft to rotate through the transmission member. 
	Ahn teaches a driving mechanism which is a power generating means provided to generate rotating driving force, see paragraph [0048], and further also describes the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang with that of Ahn to utilize a driving mechanism and transmission member to cause the rotating shaft to rotate, to provide controlled and precise rotational movement.   
	Claims 17-18 are rejected similarly to claims 6-7.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. Pat. No. 6,904,298 to Arai et al. (“Arai”).
 	Regarding claim 10, Wang teaches the image capturing assembly according to claim 1, but is silent on further comprising a wire, the wire being connected to components in the image capturing portion and extending out of the image capturing module through the rotating shaft. 
	Arai teaches a device with a rotating portion, where the rotation shaft is hollow and a flexible printed board for electrically connecting the camera receiver unit and a lead wire for electrically connecting components penetrate through the shaft, see claim 10.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang with that of Arai to thread a wire connecting components through the rotating shaft so ensure secured electrical connection while the wire does not interfere with other components.  
.  
 Allowable Subject Matter
Claims 8, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697